Citation Nr: 0506050	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension, claimed as secondary to 
service-connected duodenal ulcer disease, has been received.  

2.  Entitlement to service connection for multiple-joint 
arthritis, claimed as secondary to service-connected duodenal 
ulcer disease.  

3.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  





REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran has active military service from June 1952 to May 
1956.  

In a June 1972 rating decision, the RO denied the veteran's 
claim for service connection for hypertension, claimed as 
secondary to service-connected duodenal ulcer disease.  The 
veteran was notified of that decision later in June 1972, but 
did not initiate an appeal.  

The veteran sought to reopen his claim for service connection 
for hypertension, as secondary to service-connected duodenal 
ulcer disease, in June 1997.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of June 1995 and December 2000 
rating decisions.  

In the June 1995 rating decision, the RO denied the veteran a 
rating greater than 20 percent for his service-connected 
duodenal ulcer disease.  The veteran filed a notice of 
disagreement (NOD) in July 1995, and the RO issued a 
statement of the case (SOC) in August 1995.  

In April 1996, the veteran and his spouse testified before RO 
personnel; a transcript of that hearing is of record.  Later 
in April 1996, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals), in response 
to the August 1995 SOC.  

In a February 1997 decision, the Board denied the veteran's 
claim for a rating greater than 20 percent for duodenal ulcer 
disease.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in a May 1999 order, vacated and remanded the claim to 
the Board for further action.  In February 2000, the Board 
remanded the claim to the RO for further development.  
Following completion of the Board's requested action, the RO 
continued the denial of the veteran's claim (as reflected in 
the August 2000 supplemental SOC (SSOC)).  

In the December 2000 rating decision, the RO denied the 
veteran's claims for service connection for multiple-joint 
arthritis and for hypertension, each as secondary to the 
veteran's service-connected duodenal ulcer disease.  In 
addition, the RO denied the veteran's claim for a TDIU.  The 
veteran filed an NOD in January 2001.  

In an April 2001 decision, the Board again denied the 
veteran's claim for a rating greater than 20 percent for 
duodenal ulcer disease.  

The veteran again appealed to Board's decision to the Court.  
In December 2002, counsel for VA's Secretary and the veteran 
filed a joint motion with the Court to vacate and remand the 
April 2001 Board decision.  By Order later in December 2002, 
the Court granted the motion, vacating the April 2001 
decision and remanding the matter to the Board for further 
proceedings consistent with the joint motion.  

In July 2003, the Board remanded the veteran's claim for a 
rating greater than 20 percent for duodenal ulcer disease to 
the RO for further development.  

In February 2004, the RO issued to the veteran an SOC on the 
denial of his claims for secondary service connection for 
multi-joint arthritis and for hypertension, as well as the 
claim for a TDIU.  Later in February 2004, the veteran filed 
a substantive appeal (via a VA Form 9).  

Following completion of the Board's requested action on the 
claim for a rating greater than 20 percent for duodenal ulcer 
disease, the RO continued the denial of the veteran's claim 
(as reflected in the February 2004 SSOC).  

In May 2004, the Board remanded the veteran's claims on 
appeal to the RO for additional development.  Following 
completion of the Board's requested action in May 2004, the 
RO continued the denial of the veteran's claims (as reflected 
in the October 2004 SSOC).  

In January 2005, following certification of the veteran's 
appeal to the Board, the veteran submitted to the Board an 
August 2004 statement from Robert Blair, Jr., M.D.  This 
statement is duplicative of evidence previously considered by 
the RO.  

As a final preliminary matter, the Board notes that, in the 
March 2004 remand, the Board characterized the claim for 
secondary service connection for hypertension was as a de 
novo claim for service connection (as the RO did in the 
December 2000 rating action on appeal).  However, upon closer 
review of the claims file, and consideration of the prior, 
final denial on this issue (as noted above and addressed 
further, below), the Board has recharacterized this claim as 
a petition to reopen, as on the title page.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  





REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted, 
even though such action will, regrettably, further delay a 
final decision on each claim on appeal.  

As regards to the veteran's petition to reopen his claim for 
service connection for hypertension as secondary to service-
connected duodenal ulcer disease, the Board notes, as noted 
above, that the RO initially adjudicated that claim in June 
1972, and notified the veteran of the denial later that 
month.  (Parenthetically, the Board notes that, while the 
notification document is out of file order, it is, 
nonetheless, contained in the record).  As the veteran did 
not appeal the June 1972 denial, that decision is final as to 
the evidence then of record, and the claim may only be 
reopened and reconsidered upon the submission of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  
Also as indicated above, the veteran sought to reopen his 
claim in June 1997.  However, in the December 2000 rating 
decision on appeal, the RO did not characterize the claim as 
a petition to reopen, or make any specific finding that the 
requirements for reopening the claim had been met.    

When the Board addresses a question that has not yet been 
addressed by the RO, the Board must consider whether the 
appellant will be prejudiced by consideration of that 
question, in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Factors for consideration include 
whether the appellant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
the claimant has been given an adequate opportunity to 
actually submit such evidence and argument, and whether the 
claimant has been apprised of the legal criteria governing 
that question.  

A review of the record reflects that the RO has not provided 
the veteran with notice of the laws and regulations governing 
finality and reopening of previously disallowed claims.  
Thus, the veteran and his attorney have not yet been afforded 
an opportunity to present argument and/or evidence on this 
question, nor have they been provided an SOC or SSOC with 
respect to this issue.  Consequently, the Board must remand 
to the RO the petition to reopen for consideration, in the 
first instance, to avoid any prejudice to the veteran.  

The Board also finds, as explained below, that specific 
additional development of the claim for secondary service 
connection for multi-joint arthritis and the claim for a 
higher rating for duodenal ulcer disease. 

As regards the claim for service connection for multi-joint 
arthritis as secondary to service-connected duodenal ulcer 
disease, the medical evidence reflects a December 1995 
statement from G.H. Nashick, M.D., in which it was noted that 
the veteran had chronic peptic ulcer disease and could not 
take NSAIDs (non-steroidal anti-inflammatory drugs) for his 
osteoarthritis.  A June 1997 statement from Richard Hudson, 
M.D., reflects that the veteran's osteoarthritis had 
progressively become more severe over the last several years, 
and that he was unable to take the usual non-steroidal anti-
inflammatory drugs for relief.  A January 1999 opinion from a 
QTC-fee basis examiner notes that because of the intolerance 
of the veteran to take NSAIDs for the relief of arthritis, it 
could be more difficult to manage the arthritis.  

The Board notes that, while the above-referenced medical 
evidence does not in any way suggest a causal relationship 
between the service-connected duodenal ulcer disease and his 
multi-joint arthritis, it can be interpreted as possibly 
suggesting the existence of a relationship based on 
aggravation (i.e., that the veteran's arthritis is more 
disabling because medications used to treat the ulcer prevent 
the use of medication that would help alleviate the symptoms 
of arthritis).  No other evidence of record directly 
addresses the question of aggravation.  Clearly, this matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991).  Hence, a medical 
opinion in this regard would be helpful in resolving the 
claim for secondary service connection for multiple joint 
arthritis.  See 38 U.S.C.A. § 5103A(d).  

The Board also points out that, as regards the claim for a 
higher evaluation for duodenal ulcer disease, the medical 
evidence reflects that the veteran last underwent VA 
examination for that disability in June 2000, more than 4 1/2 
years ago, and the veteran has continued to contend that his 
symptoms have increased in severity.  VA clinical records 
since the June 2000 VA examination document complaints of 
stomach problems and treatment for gastroesophageal reflux 
disease (GERD).  Thus, more contemporaneous medical findings 
are needed to resolve this claim.  Id.

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic and gastroenterology examinations.  The Board 
points out that, while the veteran failed to report for the 
scheduled VA examinations in conjunction with the Board's May 
2004 remand order, it now appears, based on a December 2004 
statement submitted to the Board, that he is willing to 
report for any scheduled examination.  However, the veteran 
is hereby advised that failure to report to the scheduled 
examinations, without good cause, may result in denial of the 
claim for service connection, and will result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(a),(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

As a final point, the Board finds that, as any grant of the 
benefits sought with respect to the claims involving service 
connection on a secondary basis and the claim for increase 
could affect the veteran's claim for a TDIU, such claims are 
inextricably intertwined with the claim for a TDIU.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As all the claims should be considered 
together, it follows that, any Board action on the TDIU 
claim, at this juncture, would be premature.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, signed authorization to 
enable it to obtain any additional 
evidence not currently of record that 
pertains to any of the claims currently 
on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic and gastroenterology  
examinations, by physicians.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
each  physician designated to examine the 
veteran, and each report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings made 
available to the appropriate physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, along with the complete 
rationale for any opinions expressed and 
conclusions reached (to include, as 
appropriate, citation to specific 
evidence of record), in a typewritten 
report.   

Gastroenterology examination - The 
physician should render specific findings 
as to whether the veteran's duodenal 
ulcer disease results in manifestations 
of anemia and weight loss productive of 
definite impairment of health, vomiting, 
recurrent hematemesis or melena, and/or 
recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four times a year.  

Orthopedic examination - The physician 
should also render an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's multi-
joint arthritis (a) was caused or (b) is 
aggravated (i.e., permanently worsened) 
by the veteran's service-connected 
duodenal ulcer disease (or the medication 
prescribed for that condition).  
 
In rendering this opinion, the physician 
should consider and discuss the December 
1995 statement from Dr. Nashick, the June 
1997 statement from Dr. Hudson, and the 
January 1999 opinion from a QTC fee basis 
examiner, all of which suggest, 
collectively, that the veteran's 
arthritis is more disabling because 
medications used to treat the ulcer 
prevent the use of medication that would 
help alleviate the symptoms of arthritis.  

If aggravation of the multi-joint 
arthritis by the service-connected 
duodenal ulcer disease is found, the 
doctor should attempt to quantify the 
degree of additional disability resulting 
from the aggravation. 

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal, in light of all pertinent 
evidence and legal authority.  

If the veteran fails to report to the 
gastroenterology examination scheduled in 
connection with the claim for increase, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  As 
regards the claim involving hypertension, 
the RO should adjudicate the question of 
whether material evidence to reopen a 
claim for service connection for 
hypertension, as secondary to service-
connected duodenal ulcer disease, has 
been received, in light of pertinent 
legal authority governing finality and 
petitions to reopen (to include the 
version of 38 C.F.R. § 3.156 in effect 
prior to August 29, 2001).  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes citation 
to and discussion of all evidence and 
legal authority considered (as noted 
above), as well as clear reasons and 
bases for all determinations, and afford 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




